WARD, Circuit Judge.
I think that the word “costs,” in section 974, Rev. Stat. U. S. (U. S. Comp. St. 1901, p. 703), means taxable costs of the trial before the court and petit jury in which defendants have been convicted. This is the bill which section 983 (page 706) provides is to he taxed and included in the judgment. It has not been the practice in this district to tax the fees of trial jurors, nor the fees and mileage of persons not examined as witnesses at the trial, nor fees for service of subpoenas upon persons who did not testify at the trial, unless in the latter cases the adverse party default.
The exceptions are sustained; plaintiff’s bill of costs to be retaxed in accordance with this opinion.